DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, now reading on claims 31-55, in the reply filed on 25 April 2022 is acknowledged.

Drawings
The drawings are objected to because the description given for Figure 2A at page 14 of the specification do not appear to accurately match, for example, 302 does not appear to show a chamber.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 36-40, the claim recites the limitation "the raw product".  There is insufficient antecedent basis for this limitation in the claim.
As to claim 41, the claim recites the limitation “the mixed product force”.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 42, it is unclear as to if the “interface with pores” is a separate feature of a part of the “filter” of claim 35.  For the purpose of Examination this limitations has been interpreted broadly to include both interpretations.  
As to claim 43, it is unclear as to if the “vacuum” is a separate feature of a part of the “force applicator” of claim 35.  For the purpose of Examination this limitations has been interpreted broadly to include both interpretations.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 31-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,419,250 to Ferguson (Ferguson).
Ferguson teaches a system for separating material, grease, from raw product, hamburger meat, comprising an extraction chamber (54) retaining the raw product, a force applicator, plunger (64), applying a compression force to the raw product in the compression chamber, a collector chamber (26) receiving the material separated by the force applicator, and a filter, draining plate (88), positioned between the raw product and the collector chamber to filter material separated by the force applicator (Column 4, Line 54 to Column 4, Line 43; Figure 2).  
As to claim 33, Ferguson teaches the apparatus of claim 31.  Ferguson further teaches that the chambers are vertically aligned (Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over the Non-Patent Literature “Carbon nanotube wools made directly from CO2 by molten electrolysis: Value driven pathways to carbon dioxide greenhouse gas mitigation” to Johnson et al. (Johnson )in view of US Patent Application Publication No. 2016/0115601 to Dryfe et al. (Dryfe).
As to claim 34, Johnson teaches a system for separating electrolyte from a solid carbon (such as graphene and carbon nanotubes)/molten electrolyte mixed product of a carbonate electrolysis, the system comprising an electrolysis chamber having a cathode, electrode and the carbon/molten electrolyte, the cathode accumulating a paste, a viscous mix, product in response to the carbonate electrolysis and a filter removing carbon from the carbon and electrolyte mix and passing electrolyte to the electrolysis chamber (Section 4, Experimental procedures).  However, Johnson fails to teach that the apparatus further comprises a compression apparatus applying a compression to the cathode and past product to generate a carbon and electrolyte mix.  
However,  Dryfe also discusses the production of graphene from, for example, molten carbonate salts, and teaches that it can be desirable to pressurize the operation of the process, for example, in order to increase solubility (Abstract; Paragraphs 0085 and 0105).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the electrolysis chamber of Johnson with a means for applying pressure, thus a compression apparatus, in order to increase solubility as taught by Dryfe, this pressurization thus contributing to the production of the carbon and electrolyte mix at the cathode of the combination. 
As to claims 35 and 36, Johnson teaches a system for preparing a solid carbon produce, the system comprising a filter isolating the solid carbon product after production (Section 4, Experimental procedures).  However, Johnson fails to teach that the apparatus further comprises a force applicator capable of performing the functional limitation of “applying a force to a solid carbon/molten electrolyte mixed product to remove the electrolyte, and removing the force”.  
However,  Dryfe also discusses the production of graphene from, for example, molten carbonate salts, and teaches that it can be desirable to pressurize the operation of the process, for example, in order to increase solubility (Abstract; Paragraphs 0085 and 0105).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Johnson with a means for applying pressure, thus a force applicator, in order to increase solubility as taught by Dryfe, thus compressing the entire cell of the apparatus including the product directly on the cathode.  

Claims 35, 37-43, 46-48 and 50-55 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of US Patent Application Publication No. 2013/0161199 to Li et al. (Li).
As to claims 35 and 42, Johnson teaches a system for preparing a solid carbon produce, the system comprising a filter (an interface with pores) isolating the solid carbon product after production (Section 4, Experimental procedures).  However, Johnson fails to teach that the apparatus further comprises a force applicator capable of performing the functional limitation of “applying a force to a solid carbon/molten electrolyte mixed product to remove the electrolyte, and removing the force”.  
However, Li also discusses the formation of carbon materials, graphene, via electrolysis wherein the formed carbon is separated from the electrolyte via a porous interface (120/122).  Li further teaches that the separation through the interface should comprise the application of a force, via pumps (118 and 124), in order to provide the carbon/electrolyte mixture to the porous interface for movement there through and also to accelerate the separation (Abstract; Paragraph 0042; Figure 1).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Johnson with a force applicator in order to effectively send the solid carbon to the porous interface and accelerate the separation through the porous interface as taught by Li.  
As to claim 37, the combination of Johnson and Li teaches the apparatus of claim 35.  Li further teaches that the filter (120/122) is position below the product flow for isolation (Figure 1).
As to claims 38, 39 and 40, the combination of Johnson and Li teaches the apparatus of claim 35.  Li specifically contemplates an embodiment wherein the filter is positioned below the filter; however, the mere rearrangement of parts is not patentably significant (MPEP 2144.04 VI C).
As to claim 41, the combination of Johnson and Li teaches the apparatus of claim 35.  The apparatus of the combination is capable of performing the functional language of “wherein during the application of force by the force applicator, the mixed product force is applied and removed repeatedly” (MPEP 2114).
As to claim 43, the combination of Johnson and Li teaches the apparatus of claim 42.  As discussed above, Li teaches that the apparatus comprises a suction pump (124), thus a vacuum (Paragraph 0042; Figure 1).
As to claim 46, the combination of Johnson and Li teaches the apparatus of claim 35.  Johnson further teaches that the mixed product can be removed from the cathode via cooling and that the separation through the porous interface occurs at a hot temperature (Section 4, Experimental procedures).  Johnson fails to specifically teach that these two steps are specifically utilized together, rather teaching their use in separate embodiments.  However, it would have been obvious to one of ordinary skill in the art to utilize the embodiments in combination with the expectation of effective separation of the cathode product, and thus a method wherein the product is cooled after is formation and reheated prior to the application of force.  Thus an apparatus comprising a heater and capable of performing the function al language of “wherein the mixed product is cooled after its formation by electrolytes” and “to reheat the mixed product prior to the force applicator applying the force” (MPEP 2114).
As to claim 47, the combination of Johnson and Li teaches the apparatus of claim 35.  Li further teaches that the compression of the porous interface occurs in an extraction chamber (116) (Paragraph 0042; Figure 1).
As to claim 48, the combination of Johnson and Li teaches the apparatus of claim 35.  The apparatus of the combination is capable of performing the functional language of “wherein the electrolyte is not a flowing electrolyte” (MPEP 2114).
As to claim 50, the combination of Johnson and Li teaches the apparatus of claim 35.  Independent claim 35 recites the inclusion of the carbon product as a functional limitations, “applying a force to a solid carbon/molten electrolyte mixed product”.  Therefore, limitations further detailing this carbon product are merely limiting functional limitations.  The apparatus of the combination is capable of applying force to any number of carbon products at any number of thicknesses. 
As to claims 51 and 52, the combination of Johnson and Li teaches the apparatus of claim 35.  Independent claim 35 recites the inclusion of the carbon product as a functional limitations, “applying a force to a solid carbon/molten electrolyte mixed product”.  Therefore, limitations further detailing this carbon product are merely limiting functional limitations.  The apparatus of the combination is capable of applying force to any number of carbon products.  However, Johnson specifically further teaches that the carbon product consists of about 95% carbon nanotubes (Page 233, Column 1, Paragraph 2).  
As to claim 53, the combination of Johnson and Li teaches the apparatus of claim 35. Independent claim 35 recites the inclusion of the carbon product as a functional limitations, “applying a force to a solid carbon/molten electrolyte mixed product”.  Therefore, limitations further detailing this carbon product are merely limiting functional limitations.  The apparatus of the combination is capable of applying force to any number of carbon products.  However, Johnson specifically teaches that the carbon produce comprises graphene layers, thus graphene nano-materials (Page 233, Column 1, Paragraph 1).
As to claim 54, the combination of Johnson and Li teaches the apparatus of claim 35.  Johnson further teaches that the solid carbon is formed of raw carbon nano-material that agglomerates, clusters, during the carbonate electrolysis and that the separation of this solid carbon material comprises filtering the solid carbon material with a filter (Section 4, Experimental procedures).  However, Johnson fails to further specifically teach that the filter comprises pores larger than the raw-carbon nano-material.  However, Li further teaches that the filters utilized for separation should comprise two filters, including a first filter with pores larger than the desired raw material for passing the desired raw material there through and excluding non-desired larger particles (Paragraph 0042).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the porous interface of Johnson with the addition of a filter comprising pores larger than the desired raw material in order to allow for a first separation step wherein particles larger than the desired size could be excluded from the final product as taught by Li.  
As to claim 55, the combination of Johnson and Li teaches the apparatus of claim 35.  Independent claim 35 recites the inclusion of the carbon product as a functional limitations, “applying a force to a solid carbon/molten electrolyte mixed product”.  Therefore, limitations further detailing this carbon product are merely limiting functional limitations.  The apparatus of the combination is capable of applying force to any number of carbon products.  However, Johnson specifically further teaches that the mixed product is a viscous mix on the cathode, thus considered to be a paste (Section 4, Experimental procedures).  

Claims 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson and Li as applied to claim 35 above, and further in view of US Patent Application Publication No. 2016/0168726 to Dryfe et al. (Dryfe ‘726).
As to claims 44 and 45, the combination of Johnson and Li teaches the apparatus of claim 35.  However, Johnson fails to further teach that the process is conducted under a gas that is free or substantially free of oxygen.  However, Dryfe ‘726 also discusses the electrolytic production of carbon materials, graphene, and teaches that the process should be operated under a gas atmosphere comprising, for example, nitrogen and/or argon (Abstract; Paragraph 0139).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to modify the process of Johnson with a gas atmosphere or nitrogen and/or argon, a substantially air free gas, with the expectation of effectively conducting the process for producing the carbon product as taught by Dryfe ‘726.  

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Johnson and Li as applied to claim 35 above, and further in view of US Patent Application Publication No. 2014/0202874 to Elgammal et al. (Elgammal).
As to claim 49, the combination of Johnson and Li teaches the apparatus of claim 35.  However, Johnson is silent as to the operation of the electrolyte and thus fails to teach that the apparatus does not include a recirculation loop that recirculates the electrolyte.  
However, Elgammal also discusses the electrolytic generation of carbon products, graphene and teaches that both continuous or batch processes are effective processes for the electrolytic generation (Abstract; Paragraphs 0041 and 0071).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to batch operate the electrolytic cell of Johnson with the reasonable expectation of effective operation as taught by Elgammal.  Thus an apparatus that does not include a recirculation loop.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-44 of copending Application No. 16/667,387 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794